DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-14 are objected to because of the following informalities:  In line 1, “A rope” should be deleted and replaced with “The rope”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In line 1, “a rotatable rope wheel” should be deleted and replaced with “the rope wheel”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  In line 1, “a rope” should be deleted and replaced with “the rope”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The below list is not intended as comprehensive – a complete revision is necessary.
Claim 1 recites the limitation "axial direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, line 2, the limitation “for driving plurality of belts” is vague and indefinite.  Is a belt being claimed?  Presumably the intended use language “for” make the belt optional.  What structure is being claimed?
In claim 1, line 4, and claim 2, line 3 the limitation “around of each of which” is vague and indefinite.  The wording here is confusing and appears a literal translation from a foreign language.  What structure is being claimed?
In claim 1, lines 4-5, the limitation “a belt can be placed” is vague and indefinite.  Is a belt being claimed or is this feature optional?  What structure is being claimed?  
What is the relationship between the “a belt” introduced in claim 1, line 11, claim 1, line 8 and the belt introduced here in claim 1, lines 4-5?  
What is the relationship between “plurality of belts” introduced in claim 2, line 2 and the “a belt” introduced in claim 1, line 11, claim 1, line 8 and claim 1, lines 4-5?  
What is the relationship between the “a belt” introduced in claim 2, line 4 and the “plurality of belts” introduced in claim 2, line 2?
What is the relationship between the “a belt” introduced in claim 5, line 3 and the “a belt” introduced in claim 1, line 11, claim 1, line 8 and claim 1, lines 4-5?
In claim 5, line 3, the limitation “for receiving a belt” is vague and indefinite.  Is a belt being claimed?  Presumably the intended use language “for” make the belt optional.  What structure is being claimed?  Examiner has interpreted this indefinite language in the manner that no belts are claims in claims 1-16, and they are first claimed in claim 18-21.
What is the relationship between the “a rim surface” introduced in claim 10, line 4 and the “a circular rim surface” introduced in claim 1, line 3?
What is the relationship between the “a belt” introduced in claim 11, line 3 and the “a belt” introduced in claim 1, line 11, claim 1, line 8 and claim 1, lines 4-5?
Claim 14 recites the limitation "the tangential projection" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
What is the relationship between the “an elevator” introduced in claim 15, line 1 the “an elevator” introduced in claim 1, line 1?
What is the relationship between the “a rope wheel” introduced in claim 16, line 1 and the “a rope wheel” introduced in claim 1, line 1?
Claim 17 recites the limitation "the drive machinery" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the rope" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Again the errors identified above are a small sample of the abundant 112 issues in the claims.  The list is not intended as comprehensive.  A complete revision of the claims is necessary.  
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Kazuo, JP2017197300 (attached machine translation used for interpretation).

    PNG
    media_image1.png
    312
    329
    media_image1.png
    Greyscale

Regarding claim 1, Kazuo discloses a rope wheel (6) for an elevator (fig 1), comprising a central axis (center of 6); a circular rim surface (horizontal base of 61 - see fig 2) or plurality of circular rim surfaces side by side (see fig 2) in axial direction (left to right in fig 2) against and around of each of which circular rim surface (as described above) a belt (3  - rope shown but may accommodate belt) can be placed to pass; circular guide flanges (61) on axial sides (left and right of 3 – fig 7) of each said circular rim surface (as described above) for guiding a belt (3 – as described above) placed to pass against and around the rim surface (as described above); wherein each of said circular guide flanges (61) comprises a circular array of guide parts (611), plurality of which guide parts are movable (see [0012]), comprising a guide surface portion (612) for guiding a belt (3 – as described above), which guide surface portion (612) is movable (i.e. see central guide portion in fig 7) towards the central axis (as described above).
Regarding claim 2, Kazuo discloses a rope wheel (6) according to claim 1, wherein the rope wheel (6) is a traction wheel (see fig 1 – connected to motor) for driving plurality of belts (3) comprising plurality of said circular rim surfaces (as described above) side by side in axial direction (see fig 2) against and around each of which a belt (3) can be placed to pass.
Regarding claim 3, Kazuo discloses a rope wheel (6) according to claim 1, wherein each said guide part (611) forms a part of a flank (see angled region in contact with 3) of the flange.
Regarding claim 4, Kazuo discloses a rope wheel (6) according to claim 1, wherein each said guide surface portion (612) faces at an angle (see slope in fig 2) towards the axial direction (as described above).
Regarding claim 5, Kazuo discloses a rope wheel (6) according to claim 1, wherein each rim surface (as described above) and guide surface portions (612) of the flanges disposed on axial sides (as described above) of the said rim surface (as described above) border a radially open groove (see opening accepting 3 from top in fig 2) for receiving a belt (3 – as described above).
Regarding claim 6, Kazuo discloses a rope wheel (6) according to claim 1, wherein each said movable guide part (611) is movable such that the guide surface portion (612) thereof moves towards (see central guide surface in fig 7) the central axis (as described above).
Regarding claim 7, Kazuo discloses a rope wheel (6) according to claim 1, wherein each said movable guide part (611) is slidably movable (see how 615 slides along 621 in fig 7).
Regarding claim 8, Kazuo discloses a rope wheel (6) according to claim 1, wherein each said guide part (611) is supported by a slide surface (621) against which the guide part (611) can slide back and forth (as indicated by vertical arrows in fig 7), in particular towards the central axis (arrow pointing down in fig 7) and back outwards from the central axis (arrow pointing up in fig 7).
Regarding claim 9, Kazuo discloses a rope wheel (6) according to claim 1, wherein each said movable guide part (611) is movable against a spring force (force of 623) such that the guide surface portion (612) thereof moves (see fig 7) towards the central axis (as described above).
Regarding claim 10, Kazuo discloses a rope wheel (6) according to claim 1, wherein each said guide surface portion (612) extends radially farther away from the central axis (as described above) than the rim surface (as described above), in particular each guide surface portion (612) thereby forming an obstacle with which a belt (3) collides if displaced from a rim surface (as described above) in axial direction (as described above).
Regarding claim 11, Kazuo discloses a rope wheel (6) according to claim 1, wherein each said movable guide part (611) is arranged to move under a radial force (exerted by tension in 3) exerted on the guide surface portion (612), in particular by a belt (3 – as described above) displaced from the rim surface (as described above), such that the guide surface portion (612) moves towards the central axis (as described above).
Regarding claim 12, Kazuo discloses a rope wheel (6) according to claim 1, wherein each said movable guide part (611) is rotatably movable (see fig 3, rotates about 63).
Regarding claim 13, Kazuo discloses a rope wheel (6) according to claim 1, wherein each said movable guide parts (611) is a roller the rim (see fig 2-3) of which comprises said guide surface portion (612).
Regarding claim 14, Kazuo discloses a rope wheel according to claim 1, wherein the tangential projection (see fig 3) of each said rim surface (as described above) is parallel with the central axis (as described above).
Regarding claim 15, Kazuo discloses a drive machinery (see square motor attached to 6 in fig 1) for an elevator (see fig 1) comprising a rotatable rope wheel (6) as defined in claim 1, wherein the rope wheel is a traction wheel (6).
Regarding claim 16, Kazuo discloses an elevator (fig 1) comprising a rope wheel (6) or a drive machinery as defined in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo in view of Valjus et al., US PGPub 2014/0182876.

    PNG
    media_image2.png
    382
    221
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    126
    386
    media_image3.png
    Greyscale

Regarding claims 17-20, Kazuo discloses an elevator (fig 1) according to claim 1, wherein the drive machinery (square motor attached to 6 in fig 1) is arranged to drive plurality ropes, but does not specify belts or a compensation rope setup.  
Valjus et al. teaches a similar elevator system including a belt based drive system (3) wherein the belts (3) placed to pass against and around the rim surfaces (16) of the traction wheel (6, 16). (claim 17)
wherein each said belt (3) is placed to pass against and around the rim surface (16) without shape locking between the belt (3) and the rim surface (16). (Claim 18)
wherein the belt (3) comprises one or more load bearing members (15) extending in longitudinal direction of the rope throughout the length thereof and embedded in a coating (8) forming the outer surface of the belt (3), each said load bearing member (15) preferably being made of composite material comprising non-metallic reinforcing fibers (f) embedded in polymer matrix (m), said reinforcing fibers preferably being carbon fibers or glass fibers. (claim 19)
wherein the elevator comprises a compensator (5) and said rope wheel (6) is a rope wheel of said compensator (5) arranged to guide compensation ropes of the elevator. (claim 20)
	It would have been obvious to provide the belt and compensation system described by Valjus et al. to the system disclosed by Kazuo in order to reduce required machine room and improve the strength and reliability of the system. 	
	Regarding claim 21, Kazuo in view of Valjus et al. discloses an elevator according to claim 1, wherein an angle of contact between each belt (3 – Valjus et al.) and the rim surface against and around which it is placed to pass, is substantially less than 180 degrees, preferably less than 135 degrees (see fig 1 Kazuo), preferably 90 degrees or less than 90 degrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654